Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 purports to disclose a step in the method of making the low density gel wherein a “precursor for obtaining the organic precursor chain having repeat units A [is formed]”.  The precursor from which the precursor chain is derived is an alkoxysilane bearing polymerizable groups so it would seem that lines 2 and 3 reference of step of making said alkoxysilane.  However, lines 3 to 7 of the claim would seem to be intended to expand on the concept outlined in the first two lines insofar as they begin with the word “wherein” but, actually, they disclose a process step for forming the organic precursor chain having repeat units A.  Was it really Applicants’ intent to describe as part of the method of claim 11 a, alkoxysilane monomer-forming step?
	Finally, it is necessary to distinguish between the precursor (alkoxysilane bearing polymerizable moieties) and the precursor chain (the polymer realized upon polymerizing the precursor).  The last two lines of claim 12 don’t define a means for preparing the precursor, but the precursor chain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-13, 15-16, 18, 20-21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalan et al., U.S. Patent Application Publication No. 2018/0160767.
Applicant is encouraged to review the subject matter of the abstract  and Figure 3 where a silane-crosslinked polyolefin foam having a density consistent with that disclosed in [0058] of the instant pre-grant publication (in reference to the meaning of low density) is taught.  Figure 3 depicts the grafting of vinyltrimethoxysilane to polyethylene followed by the subsequent hydrolysis/condensation of some of the silicon-bound alkoxy groups to furnish a polysiloxane bridging between polyolefin chains.  (The figure only depicts partial hydrolysis/condensation but the skilled artisan appreciate that a plurality of alkoxy groups on each silicon atom may be converted to hydroxyl groups and, in turn, condensed to provide not just a disiloxane bridge between organic polymer chains but a siloxane chain network involving multiple chains, each bearing alkoxysilane groups introduced during the grafting reaction.  Relevant to claims 3 and 4, it is noted that silane compound is not confined to vinyltrimethoxysilane and may, in fact, be replaced with a dialkoxysilane such a methylvinyldimethoxysilane- see [0063] in which case the silicon atoms of the  polysiloxane chain crosslinking the organic polymer will be bonded to methyl groups in addition to being bound indirectly the to organic polymer backbone.  The vinyl group, of course, provides the linking group between organic polymer backbone and the silicon atom correlating with variable L of formula 2 in claims 1 and 11.
Regarding claim 10, neither the organic polymer nor polysiloxane are intrinsically strongly thermally conducting.  The porous nature of the foam produced from the crosslinked polymer would be even less so.  In other words, the prior art foam inherently satisfies the claimed thermal conductivity property.
Concerning claim 11, Figure 3 depicts the provision of an organic precursor chain by the grafting of alkoxysilane compounds bearing hydrolysable groups to a polyolefin followed by the hydrolysis/condensation of those groups to provide siloxane linkages/units.  As for the nature of the porous article forming step, there is contemplated a pore forming approach where the crosslinked polymer would be in admixture with a physical blowing agent, such as the volatile organic solvents pentane, isopentane and cyclopentane [0078].  The withdrawal/escape of this component by drying leaves the pores in the polymer phase.  (The polymer/blowing agent combination is equated with the wet gel.)
Paragraph [0070] lists among the myriad catalyst candidates for silane hydrolysis condensation inorganic (sodium hydroxide) and organic (triethylamine) bases alike thus satisfying the requirements of claim 18.

Allowable Subject Matter
Claims 9, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, although the Examiner appreciates that the prior art foam and the claimed xerogel as both are both comprised of organic polymers crosslinked with a polysiloxane chain that links to a plurality of organic polymer molecules with pores dispersed inside the crosslinked network, it is not believed that it would be appropriate to equate the prior art foam with an aerogel at least because the pores would be of a different size/shape.  Given the acknowledged differences between an aerogel and a foam- Applicant will note that most of the claims are not directed to an aerogel per se- it is unclear that the prior art product would necessarily have the transmittance property defined in claim 9 where it provided as a 2mm thick sheet.
 “Transparent, Highly Insulating Polyethyl- and Polyvinylsilsesquioxane Aerogels: Mechanical Improvements by Vulcanization for Ambient Pressure Drying” authored by Shimizu et al. and published in Chemistry of Materials (2016) 28, 6860-6868 is of interest for its description of products also derived from the hydrolysis/polycondensation of ethylenically-unsaturated alkoxysilanes and polymerization of the ethylenically-unsaturated groups.  One key distinction is that the silanes undergo hydrolysis/polycondensation first thus forming resinous polysilsesquioxane gels that would have no discernable polymer chains.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 23, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765